47 U.S. 44 (____)
6 How. 44
DAVID S. STACY, ADMINISTRATOR OF CHARLES S. LEE, PLAINTIFF IN ERROR,
v.
J.B. THRASHER, FOR THE USE OF WILLIAM SELLERS, DEFENDANT IN ERROR.
Supreme Court of United States.

*47 The case was argued by Mr. T.B. Barton, for the plaintiff in error, and Mr. Crittenden, Mr. Thrasher, and Mr. Henderson, for the defendant in error.
Mr. Barton, for the plaintiff in error.
*57 Mr. Justice GRIER delivered the opinion of the court.
John B. Thrasher, the plaintiff below, commenced this action by a petition (according to the practice of the courts of Louisiana) in the nature of an action of debt upon a judgment. He claimed as assignee of a judgment obtained in the Circuit Court of Claiborne county, in the State of Mississippi, by Dart & Gardner against Ann Lee, administratrix of C.S. Lee, deceased. David S. Stacy, the defendant below, is the administrator of Lee in the State of Louisiana, where he had his domicile *58 at the time of his death. In his pleas he has set forth six several grounds of exception against the plaintiff's right to recover, the last of which is in the nature of a demurrer to the declaration, or a denial of the plaintiff's right to recover on the case set forth in his petition. As the decision of this point will be conclusive of the whole case, it will be unnecessary to notice the others.
The question presented by the demurrer is, whether the judgment against Ann Lee, the administratrix of Charles S. Lee in Mississippi, is evidence by itself sufficient to entitle the plaintiff to recover against Stacy, the administrator of the same intestate in Louisiana. Or, to state the point disconnected with the accidents of the case, Will an action of debt lie against an administrator in one of these United States, on a judgment obtained against a different administrator of the same intestate appointed under the authority of another?
This is a question of great practical importance, and one which, we believe, has not yet been decided.
The administrator receives his authority from the ordinary or other officer of the government where the goods of the intestate are situate. But coming into such possession by succession to the intestate, and encumbered with the duty to pay his debts, he is considered in law as in privity with him, and therefore bound or estopped by a judgment against him. Yet his representation of his intestate is a qualified one, and extends not beyond the assets of which the ordinary had jurisdiction. He cannot, therefore, do any act to affect assets in another jurisdiction, as his authority cannot be more extensive than that of the government from whom he received it. The courts of another State will not acknowledge him as a representative of the deceased, or notice his letters of administration. (See Tourton v. Flower, 3 P. Wms. 369; Borden v. Borden, 5 Mass. 67; Pond v. Makepeace, 2 Metcalf, 114; Chapman v. Fish, 6 Hill, 554, &c.)
It follows as a necessary inference from these well-established principles, "that, where administrations are granted to different persons in different States, they are so far deemed independent of each other that a judgment obtained against one will furnish no right of action against the other, to affect assets received by the latter in virtue of his own administration; for in contemplation of law there is no privity between him and the other administrator." (See Story, Confl. of Laws, § 522; Brodie v. Bickley, 2 Rawle, 431.) The same doctrine is recognized in the case of Aspden v. Nixon (4 How. 467) by this court.
But it is contended, that, however applicable these principles *59 may be to judgments against administrators acting under powers received from States wholly foreign to each other, they cannot apply to judgments against administrators in different States of this Union, because of the provision of the Constitution, which ordains that "full faith and credit shall be given in each State to the public acts, records, and judicial proceedings of every other State."
The act of Congress of 26th May, 1790, which prescribes the mode of authenticating records, and defines their "effect," enacts, that they "shall have such faith and credit given to them in every court within the United States as they have by law or usage in the courts of the State from whence the said records are or shall be taken."
The question, then, arises, what is the "effect," or the "faith and credit," given to the judgment on which this suit is brought, in the courts of Mississippi? The answer to this must be, that it is evidence, and conclusive by way of estoppel, 1st, between the same parties; 2d, privies; and 3dly, on the same subject-matter, where the proceeding is in rem.
But the parties to these judgments are not the same.
Neither are they privies. "The term privity denotes mutual succession or relationship to the same rights of property." (Greenleaf on Ev. § 523.) Privies are divided by Lord Coke into three classes,  1st, privies in blood; 2d, privies in law; and 3d, privies by estate. The doctrine of estoppel, however, so far as it applies to persons falling under these denominations, applies to them under one and the same principle, namely, that a party claiming through another is estopped by that which estopped that other respecting the same subject-matter. Thus, an heir who is privy in blood would be estopped by a verdict against his ancestor, through whom he claims. An executor or administrator, suing or sued as such, would be bound by a verdict against his testator or intestate, to whom he is privy in law. With regard to privies in estate, a verdict against feoffor would estop feoffee, and lessor, the lessee, &c.
An administrator under grant of administration in one State stands in none of these relations to an administrator in another. Each is privy to the testator, and would be estopped by a judgment against him; but they have no privity with each other, in law or in estate. They receive their authority from different sovereignties, and over different property. The authority of each is paramount to the other. Each is accountable to the ordinary from whom he receives his authority. Nor does the one come by succession to the other into the trust of the same property, encumbered by the same debts, as in the case of an administrator de bonis non, who may be truly said to have an *60 official privity with his predecessor in the same trust, and therefore liable to the same duties. In the case of Yare v. Gough (Cro. Jac. 3), it was decided that an administrator de bonis non could not have scire facias upon a judgment obtained by his predecessor on a debt due to the intestate "for default of privity." But in Snape v. Norgate (Cro. Car. 167), it was decided that a scire facias would lie against an administrator de bonis non, on a judgment against the executor; and the court attempt to make a distinction between that and the preceding case, on the ground that "he cometh in place of the executor"; or in other words, by reason of an official succession or privity. These cases cannot be well reconciled on principle; but the difficulty was remedied in England by the statute of 17 Charles 2, c. 8. The Court of Appeals of Virginia have considered the latter case as founded on more correct principles than the first, and have overruled the doctrine of Yare v. Gough. (Dykes v. Woodhouse, 3 Randolph, 287.)
We may assume, therefore, that in the State of Mississippi, as in most other States in the Union, the administrator de bonis non is treated as privy with his predecessor in the trust, and estopped by a judgment against him; but the question still recurs as to the effect of a judgment in that State as against one who has neither personal nor official privity with the defendant. Each administrator is severally liable to pay the debts of the deceased out of the assets committed to him, and therein they resemble joint and several co-obligors in a bond. A judgment against one is no merger of the bond, nor is it evidence in a suit against the other. Their common liability to pay the same debt creates no privity between them, either in law or in estate.
It is for those who assert this privity to show wherein it lies, and the argument for it seems to be this:  that the judgment against the administrator is against the estate of the intestate, and that his estate, wheresoever situate, is liable to pay his debts; therefore the plaintiff, having once established his claim against the estate by the judgment of a court, should not be called on to make proof of it again. This argument assumes that the judgment is in rem, and not in personam, or that the estate has a sort of corporate entity and unity. But this is not true, either in fact or in legal construction. The judgment is against the person of the administrator, that he shall pay the debt of the intestate out of the funds committed to his care. If there be another administrator in another State, liable to pay the same debt, he may be subjected to a like judgment upon the same demand, but the assets in his hands cannot be affected by a judgment to which he is personally a *61 stranger. A judgment may have the "effect" of a lien upon all the defendant's lands in the State where it is rendered, yet it cannot have that effect on lands in another State by virtue of the faith and credit given to it by the Constitution and act of Congress. The laws and courts of a State can only affect persons and things within their jurisdiction. Consequently, both as to the administrator and the property confided to him, a judgment in another State is res inter alios acta. It cannot be even primâ facie evidence of a debt; for if it have any effect at all, it must be as a judgment, and operate by way of estoppel.
It is alleged by those who desire to elude this conclusion, while they cannot deny the correctness of the principles on which it is founded, that it is technical and theoretical, and leads to an inconvenient result. But every logical conclusion upon admitted legal principles may be liable to the same imputation. Decisions resting only on a supposed convenience, or principles accommodated to the circumstances of a particular case, generally form bad precedents. It may be conceded that in this case there is an apparent hardship,  that the plaintiff who has established his claim after a tedious litigation in Mississippi should be compelled to go through the same troublesome process in Louisiana. But the hardship is no greater than if the administrators had been joint and several co-obligors in a note or bond. A plaintiff may be fairly presumed always to have the evidence of his demand in his possession, and the ability to establish it in any court. But if a judgment against an administrator in one State, raised up, perhaps, for the very purpose of giving the plaintiff a judgment, should be conclusive on the administrator in another State, the estates of decedents would be subjected to innumerable frauds. And to what purpose is the argument that the defendant may be permitted to prove collusion and fraud, when, in order to substantiate it, he must commence by proving a negative? This would be casting the burden of proof where it ought not to rest, and would cause much greater inconvenience and injury than any that can possibly result from the present decision.
The judgment of the Circuit Court must, therefore, be reversed.
Mr. Justice McLEAN and Mr. Justice WAYNE dissented.
Order.
This cause came on to be heard on the transcript of the record of the Circuit Court of the United States for the Eastern District of Louisiana, and was argued by counsel. On *62 consideration whereof, it is now here ordered and adjudged by this court, that the judgment of the said Circuit Court in this cause be and the same is hereby reversed, with costs, and that this cause be and the same is hereby remanded to the said Circuit Court, to be proceeded in according to law and justice, and in conformity to the opinion of this court.